DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first bearing positioned inside an annulus formed by the outer shaft and the hub must be shown or the feature(s) canceled from the claim(s).  Figure 3 shows the first bearing (142) outside of the annulus (503) formed between the shaft (32) and the hub assembly (500).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 23 are objected to because of the following informalities:  “the fan blade” is believed to be in error for --a fan blade--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In regards to Independent Claim 1 and Dependent Claims 9, 10, 24, 25, and 27, which recite “the bypass ratio is greater than 10”, the bypass ratio is not bounded at an upper limit.  The disclosure as filed does not enable such large bypass ratios.  “a fan drive turbine pressure ration greater than 5:1” in Dependent Claims 9 and 25, “a gear reduction ratio … is greater than 2.3” in Dependent Claims 10 and 24, and “the gear reduction ratio … is greater than 2.5” are rejected for the same reason.
In In re Wands, the court set forth the following factors for determining whether undue experimentation is needed:
Breadth of claims - the claim include bypass, fan drive turbine pressure, and gear reduction ratios that can have any value greater than the claimed lower limit.
The nature of the invention - a geared gas turbofan engine with a high bypass ratio, fan drive turbine pressure ratio, and gear reduction ratio, wherein the design of 
The state of the prior art - gas turbofan engines are well known in the prior art in F02C3/04.
The level of one of ordinary skill in the art - a person of ordinary skill in the art possesses a master's degree with an average of twenty years’ experience with gas turbine systems.
The level of predictability in the art - the art has an extremely low level of predictability – illustrated by the fact that jet engines require extremely lengthy testing and re-design of parts during the development process, validation and certification; it is believed that the development and design of the current generation of geared turbofans that only now starts to be introduced in service started in the 1990s, which makes a design cycle of at least 15 to 25 years. The hugely intensive time and money effort required to develop such an engine is well documented in Bill Gunston’s (editor) Jane’s Aero-Engines, issue seven, “Pratt & Whitney PW8000”.
Note:  Regarding the above unbounded upper limit 35 USC § 112, first paragraph rejections, it was held in Andersen Corp v. Fiber Composites, 474 F.3d 1361, 1376-77 (Fed. Cir. 2007) relying in part upon Scripps Clinic & Research Foundation v. Genetech, Inc., 927 F.2d 1565 (Fed. Cir. 1991). In Scripps, the Federal Circuit held:
"Open-ended claims are not inherently improper," as for all claims, their appropriateness depends on the particular facts of the invention, the disclosure, and the prior art. They may be supported if there is an inherent, albeit not precisely known, upper limit and the specification enables one of skill in the art to approach that limit." See Scripps at 1572.
In Scripps, the inherent upper limit was blood protein purification to 100% purity.  In Andersen, the court upheld the jury’s verdict of enablement of the claim language “Young’s modulus rating of greater than 500,000” based upon the testimony Michael Deaner.  Mr. Deaner 
“The modulus for the polyvinyl chloride compound measured similarly to the composite materials is about 430,000.  The Youngs modulus is measured using an Instron Model 450S Series 9 software automated materials testing system and uses an ASTM method D-638.  Specimens are made according to the test and are measured at 50% relative humidity, 73 °F with a cross head speed of 0.200 in./min.
After Table, we have found that the preferred pellet of the invention displays a Youngs modulus of at least 500,000 and commonly falls in the range greater than about 800,000, preferably between 800,000 and 2.0 x 106.”  
Unlike, Scripps and Andersen, the claimed quantities (bypass, gear reduction, and fan drive turbine pressure ratio) do not have an inherent upper limit because the quantities were engineering design variables unlike Scripps’ blood protein purity which had an inherent upper limit of 100% or Andersen’s polymer wood thermoplastic composite structural member's Young’s Modulus which was an inherent material property whose upper limit would lie somewhere between the Young’s modulus of the wood fiber and the Young’s modulus of the polymer used in the composition.
  The Random House College Dictionary, Revised Edition, published in 1980 defines inherent as “existing in something as a permanent and inseparable element, quality, or attribute.”  
For example, pure water inherently boils at 100° C (212° F) at sea level altitude.  
In contrast, applicant’s claimed ratios can have whatever numerical value that an engineer specifies it be on paper or in a computer program.  Accordingly, Claims 1-30 fail the first prong of Scripps two prong test because claimed bypass, gear reduction, and fan drive turbine pressure ratios do not have inherent upper limits.  
Additionally, Applicant’s Claims 1-30 fail the second prong of Scripps two prong test because the specification fails to enable one of skill in the art to approach the claimed infinite limit.  Applicant’s specification, as originally filed in Paragraphs [0043] and [0051] merely repeats the claim language without describing the details of the structure(s) required to achieve the claimed infinite limits.
The amount of direction provided by the inventor -  The inventor is silent to an initial bounded upper range for the claimed ratios.
The existence of working examples - The inventor fails to provide examples of upper limits for the claimed ratios.  Applicant’s specification, as originally filed in [0010], [0024], [0033], merely recites a lower limit for bypass ratio, gear reduction ratio, and fan drive turbine pressure ratio without describing the details of the structure(s) required to achieve the unclaimed upper limits.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation cannot be determined because the inventor has not provided adequate disclosure to enable one of ordinary skill in the art to make the invention with the claimed ranges, see MPEP 2164.06(a).
Accordingly, the specification lacks such full, clear, concise, and exact terms to enable any person skilled in the art to which it pertains, or which it is most nearly connected, to make and use the invention without undue experimentation.  Appropriate attention is required.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Independent Claim 1, which recites “the bypass ratio is greater than 10”, the recited claim language "greater than" is indefinite as it is not bounded at its upper limit.  Therefore, applicant has failed to define the metes and bounds of applicant's claimed invention.
Regarding Dependent Claims 9 and 25, which recites “a fan drive turbine pressure ratio greater than 5:1”, the recited claim language "greater than" is indefinite as it is not bounded at its upper limit.  Therefore, applicant has failed to define the metes and bounds of applicant's claimed invention.
Regarding Dependent Claims 10 and 24, which recites “a geared reduction ratio … is greater than 2.3”, the recited claim language "greater than" is indefinite as it is not bounded at its upper limit.  Therefore, applicant has failed to define the metes and bounds of applicant's claimed invention.
Regarding Dependent Claim 27, which recites “the geared reduction ratio … is greater than 2.5”, the recited claim language "greater than" is indefinite as it is not bounded at its upper limit.  Therefore, applicant has failed to define the metes and bounds of applicant's claimed invention.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray “Energy Efficient Engine Program” in view of Hunsaker 2,608,821.
In regards to Independent Claim 1, Gray teaches a gas turbine engine (Candidate 1, Figure 4.2-3) comprising: a fan (fan in figure 4.2-3 below), and an outer housing surrounding the fan to define a bypass flow path (housing that surrounds fan to form bypass duct in figure 4.2-3 below); a compressor section (LPC and HPC in figure 4.2-3 below) in fluid communication with the fan, the compressor section including a low pressure compressor (LPC) and a high pressure compressor (HPC); wherein a bypass ratio is defined as a volume of air passing into the bypass flow path compared to a volume of air passing into the compressor section, and the bypass ratio is greater than 10 (12.8 in Table 4.2-II); a turbine section (HPT and LPT in figure 4.2-3 below) including a fan drive turbine (LPT) and a high pressure turbine (HPT); wherein the gas turbine engine is a two-spool engine including a low spool having an inner shaft and a high spool having an outer shaft that drives the outer shaft (shafts between LPC and LPT, and HPC and HPT respectively), the inner shaft being concentric with the outer shaft such that the inner and outer shafts are rotatable about an engine central longitudinal axis (shafts of Candidate 1 shown in figure 4.3-1); a geared architecture including an epicyclic gear train, the epicyclic gear train between the fan and the inner shaft driven by the fan drive turbine such that the fan rotates at a lower speed than the fan drive turbine (Gear box as shown in figure 4.3-4); wherein said fan drive turbine has a first exit area at a first exit point and rotates at a first speed (exit area of LP turbine with speed of 7245 rpm in Table 4.2-XI), wherein the high pressure turbine has a second 

    PNG
    media_image1.png
    336
    636
    media_image1.png
    Greyscale

Figure 4.2-3 of Gray
Regarding Dependent Claim 2, Gray in view of Hunsaker teaches the invention as claimed and discussed above, and Gray further teaches that the fan drive turbine includes at least three stages (5 stages in Table 4.2-XI).
Regarding Dependent Claim 3, Gray in view of Hunsaker teaches the invention as claimed and discussed above, and Gray further teaches that the fan drive turbine has no more than six stages (5 stages in Table 4.2-XI).
Regarding Dependent Claims 4 and 5, Gray in view of Hunsaker teaches the invention as claimed and discussed above, and Gray further teaches that the high pressure turbine has two or fewer stages (2 stages in Table 4.2-VIII).
Regarding Dependent Claim 6, Gray in view of Hunsaker teaches the invention as claimed and discussed above, and Gray further teaches a low fan pressure ratio of less than 1.45 measured across the fan blade alone (the pressure ratio is 1.27 at the inner diameter of the fan, Table 4.2-II, and will be less than 1.45 during startup and shutdown of the engine when the fan is rotating at a rate less than its corrected tip speed).
Regarding Dependent Claim 7, Gray in view of Hunsaker teaches the invention as claimed and discussed above, and Gray further teaches that the performance ratio is above or equal to 1.0 (1.1 in the rejection of claim 1 above).
Regarding Dependent Claim 8, Gray in view of Hunsaker teaches the invention as claimed and discussed above, and Gray further teaches that the fan has 26 or fewer blades (24 blades in Table 4.2-II).
Regarding Dependent Claim 9, Gray in view of Hunsaker teaches the invention as claimed and discussed above, and Gray further teaches that the fan drive turbine includes an inlet, an exit (inlet and exit of LPT), and a fan drive turbine greater than 5:1, wherein the fan drive turbine pressure ratio is a ratio of a pressure measured prior to the inlet as related to a pressure at the outlet to any exhaust nozzle (10.8 in Table 4.2-XI).
Dependent Claim 10, Gray in view of Hunsaker teaches the invention as claimed and discussed above, and Gray further teaches a gear reduction ratio of the geared architecture is greater than 2.3 (gear ratio of 3.12:1 on page 50).
Regarding Dependent Claims 11 and 12, Gray in view of Hunsaker teaches the invention as claimed and discussed above, and Gray further teaches that the geared architecture is a planetary gear system (figure 4.3-4 shows planetary system with sun, star, and ring gears).
Regarding Dependent Claim 13 , Gray in view of Hunsaker teaches the invention as claimed and discussed above.  However, Gray in view of Hunsaker does not teach that a rear end of the inner shaft is supported by a second bearing at a position downstream of the fan drive turbine.  Hunsaker teaches a rear end of the inner shaft (16) is supported by a second bearing (15) at a position downstream of the fan drive turbine (15 downstream from 19).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the turbine section of Gray in view of Hunsaker with the low pressure turbine bearing and strut of Hunsaker, in order to support the downstream end of the low pressure shaft (Col. 3, ll. 1-5).
Regarding Dependent Claim 14, Gray in view of Hunsaker teaches the invention as claimed and discussed above.  However, Gray in view of Hunsaker does not teach that the inner and outer shafts are supported at an upstream end by third and fourth bearings.  Hunsaker teaches using bearings (32 and 9) to support the upstream ends of an inner (16) and outer (30) shaft respectively.  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the turbine section of Gray in view of Hunsaker with the upstream bearings of Hunsaker, in order to support the upstream ends of the low and high pressure shafts (Col. 2, ll. 45-53 and Col. 28-34).
Regarding Dependent Claim 15, Gray in view of Hunsaker teaches the invention as claimed and discussed above, and Gray further teaches that the low pressure compressor .
Claims 16-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray in view of Hunsaker as applied to claim 15 above, and further in view of Giffin 4,809,498.
Regarding Dependent Claims 16-18, Gray in view of Hunsaker teaches the invention as claimed and discussed above.  However, Gray in view of Hunsaker does not teach that the turbine counter-rotate without a support structure between the turbines.  Giffin teaches using counter-rotating turbines that enable a stationary turbine between the turbines to be eliminated (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the turbines of Gray in view of Hunsaker counter-rotate, as taught by Giffin, and to eliminate any intervening vanes or struts between the turbines, as taught by Giffin, in order to decrease the complexity, number of components, length, weight, cooling air flow requirements, and manufacturing cost of the engine (Col. 9, ll. 24-31).
Regarding Dependent Claims 19 and 20, Gray in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and Gray further teaches that the geared architecture is a planetary gear system (figure 4.3-4 shows planetary system with sun, star, and ring gears).
Regarding Dependent Claim 21, Gray in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and Gray further teaches that the fan is rotatable in the second direction (fan turns in opposite direction of fan drive turbine where the gearbox of figure 4.3-4 includes a sun gear input and ring gear output, second paragraph on page 50).
Regarding Dependent Claim 22, Gray in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and Gray further teaches that the performance ratio is above or equal to 1.0 (1.1 in the rejection of claim 1 above).
Dependent Claim 23, Gray in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and Gray further teaches a low fan pressure ratio of less than 1.45 measured across the fan blade alone (the pressure ratio is 1.27 at the inner diameter of the fan, Table 4.2-II, and will be less than 1.45 during startup and shutdown of the engine when the fan is rotating at a rate less than its corrected tip speed), and wherein the fan has 26 or fewer blades (24 blades in Table 4.2-II).
Regarding Dependent Claim 24, Gray in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and Gray further teaches a gear reduction ratio of the geared architecture is greater than 2.3 (gear ratio of 3.12:1 on page 50).
Regarding Dependent Claim 25, Gray in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and Gray further teaches that the fan drive turbine includes an inlet, an exit (inlet and exit of LPT), and a fan drive turbine greater than 5:1, wherein the fan drive turbine pressure ratio is a ratio of a pressure measured prior to the inlet as related to a pressure at the outlet to any exhaust nozzle (10.8 in Table 4.2-XI).
Regarding Dependent Claim 26, Gray in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and Gray further teaches a low corrected fan tip speed of less than 1150 ft/second (Table 4.2-II lists a corrected fan tip speed of 1170 ft/sec, wherein corrected is known as the speed at ambient conditions at sea level as known in the art and also defined in paragraph [0034] of the instant application, the corrected fan tip speed at startup under corrected conditions will be less than 1170 ft/sec as the fan starts at 0 ft/sec and approaches its maximum rotational rate).
Regarding Dependent Claim 27, Gray in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and Gray further teaches a gear reduction ratio of the geared architecture is greater than 2.5 (gear ratio of 3.12:1 on page 50).
Dependent Claim 28, Gray in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and Gray further teaches that the performance ratio is greater than or equal to 1.075 (1.1 in the rejection of claim 1 above).
Regarding Dependent Claim 29, Gray in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and the modification of Gray with Hunsaker in the rejection of claim 1 above involves placing the bearing (34) in an annulus formed between the outer shaft (30) and the hub (38) for the reasons already explained in the rejection of claim 1 above.
Regarding Dependent Claim 30, Gray in view of Hunsaker and Giffin teaches the invention as claimed and discussed above, and the modification of Gray in view of Hunsaker with Giffin as applied in the rejection of claims 16-18 above teaches removing the mid-turbine frame and bearings for the reasons explained in the rejection of claims 16-18 above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741